DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 3/18/2021.
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended.
Claims 3, 10, and 17 have been canceled. 
Claims 1, 2, 4-9, 11-16, and 18-21 are pending and have been examined.

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "receiving…counter offer response data, the second offer response data including…"  There is insufficient antecedent basis for this limitation in the claim. There was no previous mention of a second offer. It appears to be a typo as all previous mentions of “second offer” 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to a computing platform (claim 1), method (claim 8), and non-transitory computer readable medium (claim 15). Thus the claimed subject matte falls within the four statutory categories of patentable subject matter under 35 USC 101.
Step 2A prong 1: The claims, when considered individually and as an ordered combination, are directed to certain methods of organizing human activities in the form of commercial interactions including advertising marketing or sales activities or behaviors. The claim provide users with targeted offers based on the user’s location being proximate to an advertising entity. A check is performed on the offer submitted by the advertiser to a publishing entity to determine whether it meets offer criteria. If the advertisement meets the criteria it is sent to the user, if it does not meet criteria a counter offer is sent back to the advertiser. If the advertiser accepts the counter offer it is sent to the user. More specifically, the following claim limitations are considered as merely descriptive of abstract concepts:
Generating one or more datasets linking user data to offer data, continuously receiving location data from a user, the location data indicating a current location of the user; identifying, in real time, based on the location data, a plurality of entities within a predefined proximity of the location of the user; receiving user data; establishing a communication session with a first entity of the plurality of entities; transmitting, to a first entity, a request for a first offer, the request for the first offer including less than all of the user data; receiving, from the first entity, the first offer; analyzing the first offer to determine whether it meets offer criteria; if it is determined that the first offer meets offer criteria, generating selectable options for the user to accept the first offer or reject the first offer, transmitting the first offer for display to the user, if it is determined that the first offer does not meet offer criteria: if it is determined that the first offer does not meet offer criteria: generating  a counter offer for evaluation by the first entity, the counter offer being generated based on the datasets and one or more user defined rules; transmitting, the counter offer to the first entity; receiving, from the first entity, counter offer response data, the second offer response data including acceptance of the counter offer for presentation to the user; generating selectable options to accept the counter offer or reject the counter offer; and transmitting, the counter offer to the user for display.
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of a processor, communication interface, memory, non-transitory computer-readable media, machine learning, user device with GPS, first entity computing system, and first and second user interfaces. The additional elements of a processor, communication interface, memory, non-transitory computer-readable media, user device, first entity computing system, and first and second user interfaces, and generic recitation of machine learning (under its broadest reasonable interpretation machine learning is merely considered an iterative process whereby models are updated as new data becomes available) are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computing components and provide no more than a general link to a computing environment. The processor, memory, non-transitory media, and communication interface perform the generic operations of receiving and transmitting data, identifying, analyzing, determining, and generating. The user device and first entity computing system merely send and receive data. The interfaces as recited are generic and merely display information. Under its broadest reasonable interpretation machine learning is merely considered an iterative process whereby models are updated as new data becomes available. Further, the use of GPS in a user device to track user locations and generic recitation of machine learning is extra solution activity of data gathering. Accordingly, when considered individually and as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with integration of the abstract idea into practical application, the additional elements, when considered both individually and as a combination, amount to mere instructions to apply the exception using generic computer components and provide no more than a general link to a computing environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Using GPS to track user location and provide location based services are well-understood routine and conventional at the time of the invention (See https://www.acquisio.com/blog/local/understanding-location-based-advertising/ - indicating smartphones providing a user’s location via GPS for location based advertising – 2012; https://www.pcworld.com/article/201119/location_based_services_make_the_most_of_a_gps_phone.html - indicating mobile devices providing location based services via the phones GPS – 2010; https://www.pewinternet.org/2012/05/11/three-quarters-of-smartphone-owners-use-location-based-services/ - indicating the overwhelming use of smartphones for providing location based services - 2012; https://geoawesomeness.com/knowledge-base/location-based-services/location-based-services-applications/ - listing various location based services - 2012; https://www.cnet.com/how-to/seven-awesome-weather-apps-for-android/  - discussing weather apps that provide temperature based on user location – 2012; https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4279514/ - indicating the common use of smartphone sensors to provide location based services - 2014; https://web.archive.org/web/20180724215844/https://apps.bostonglobe.com/business/graphics/2018/07/foot-traffic/ - common to track and gather user information based on your phone’s GPS – 2018; https://www.fastcompany.com/40477441/facebook-google-apple-know-where-you-are - Google, Apple, Facebook tracking user mobile devices GPS – 2017; https://www.socialmediatoday.com/content/using-gps-and-localization-social-analytics - popular to use GPS to track location for marketing and analytics – 2014;) 
Further, the use of machine is well-understood, routine, and conventional at the time of the invention (See https://towardsdatascience.com/types-of-machine-learning-algorithms-you-should-know-953a08248861 - list of commonly used algorithms for supervised learning, unsupervised learning, and 
more common; https://www.cbinsights.com/research/industries-disrupted-deep-learning/ - widespread use of deep learning across many industries – 2016; https://www.kdnuggets.com/2016/06/review-deep-
learning-models.html - list of popular deep learning models -2016; https://developer.ibm.com/technologies/artificial-intelligence/articles/cc-machine-learning-deep-learning-
architectures/ - introduction to most popular deep learning architecture – 2017;
https://blogs.oracle.com/datascience/6-common-machine-learning-applications-for-business - most
common application for business including deep learning for image classification - 2017;
https://towardsdatascience.com/neural-network-architectures-156e5bad51ba - deep learning algorithms
are popular including history of deep learning going back to 1994 – 2017) 
The dependent claims when considered individually and as an ordered combination do not provide an inventive concept. Claims 2, 4, 5, 9, 11, 12, 16, 18, and 19 merely further limit the abstract idea and contain no further additional elements. Claims 6, 7, 13, 14, 20, and 21 include a generic recitation of machine learning. Machine learning is well-understood, routine, and conventional at the time of filing the invention as evidenced above. 
As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 2016/0162936) in view of Gonzales Jr (US 2016/0253702) hereafter “Gonzales” in view of Richter (US 2015/0120420) in view of Greenberger et al (US 2020/0143425) 

As per claims 1, 8, and 15:

	Khalil teaches A computing platform, method, and one or more non-transitory computer-readable media storing instructions that, when executed by a computer platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (paragraphs [0063]-[0068]): continuously receive location data from a global positioning system of a user device, the location data indicating a current location of the user device  (paragraphs [0021], [0047] and [0048]; Fig 1; Fig 2; Mobile device 120, in various embodiments, includes a location component 140 configured to determine,  identify, in real-time, based on the location data, a plurality of entities within a predefined proximity of the current location of the user device  (paragraph [0013], [0021], [0026], [0047], [0048]; Fig 1;  As shown in FIG. 1, the system 100 includes a mobile device 120 (e.g., a smartphone), one or more merchant servers or devices 130 (e.g., network server devices). Each of the merchant servers 130, in one embodiment, may include at least one merchant identifier 136, which may be included as part of the one or more items made available for purchase so that, e.g., particular items are associated with particular merchants. In one implementation, the merchant identifier 136 may include one or more attributes and/or parameters related to the merchant, such as business and banking information. The merchant identifier 136 may include attributes related to the merchant server or device 130, such as identification information (e.g., a serial number, a location address, GPS coordinates, a network identification number, etc.). In various embodiments, user 102 may conduct transactions (e.g., searching, selection, monitoring, purchasing, and/or providing receive user data  (paragraphs [0019], [0032], [0046], Fig 2; element 204; In various implementations, a user profile may be created using data and information obtained from cell phone activity over the network 160. Cell phone activity transactions may be used by the service provider server 180 to create at least one user profile for the user 102 based on activity from the mobile device 120 (e.g., cell phone).  In certain embodiments, the service provider server 180 provides the merchant with a user profile of potential customers. The user profile can include information such as a user's purchase history (e.g., items bought in the past, specific merchants visited, duration of their visits, etc.), personal information, and web browsing habits. In one aspect, when interfacing with mobile device 120, user 102 may elect and/or consent to provide personal information, such as user profile information, and access to various applications on mobile device 120, to service provider server 180.) establish a communication session with a first entity of the plurality of entities (paragraphs [0032], [0048], [0055]; Fig 1 element 190; Fig 2 element 212; In various embodiments, the service provider server 180 includes a merchant notification application 190. The merchant notification application 190 determines whether a user will visit a particular merchant, determines or receives a location of a user, estimates a time of arrival of a user, and notifies a merchant of potential customers and their time of arrival. In certain embodiments, the service provider server 180 provides the merchant with a user profile of potential customers. The user profile can include information such as a user's purchase history (e.g., items bought in the past, specific merchants visited, duration of their visits, etc.), personal information, and web browsing habits. The merchant, in some embodiments, can provide incentives to potential customers based on their time of arrival and/or the duration of their visit.) transmit, to a first entity computing system, a request for a first offer, the request for the first offer including a less than all of the user data (paragraphs [0011], [0046], [0057], [0058], [0060] (paragraph [0011] In various embodiments, the service provider provides user profile information to the merchant. In certain embodiments, the merchant is also given information regarding the user's schedule, e.g., how long the user has to shop at the merchant. Schedule information can be obtained from a calendar application and/or routine or past activity of the user. The merchant can then receive, from the first entity computing system, the first offer (paragraph [0060] Fig 1; Fig 2; In various embodiments, the incentive(s) may be directly transmitted by the merchant to mobile device 120 of the user 102. In other embodiments, the incentive(s) may be sent to the potential customer module 206, which then transmits the incentive(s) to mobile device 120. – The potential customer module is part of service provider server 180. Thus the merchant sends the incentive to the service provider which then may distribute the incentives to the user mobile device 120)
	Khalil does not expressly teach checking the promotion for optimization and sending the promotion or modifying it and receiving authorization to do so.
	Gonzales teaches analyze the first offer to determine whether it meets offer criteria (paragraphs [0025], [0112], [0113] For example, in an embodiment the store 104 includes with its request responsive to determining that the first offer meets offer criteria: generate a first user interface including the first offer {…}; and (paragraphs [0025], [0112]-[0115] The promotions are sent to the users. The {…} indicate a modification to the claim language. The limitation regarding a selectable option to accept or reject the offer will be addressed below. The {…} indicate a modification to the claim language to show what is expressly taught by the reference. The limitations regarding the missing portion will be addressed below.) transmit the first user interface to the user device for display on the user device (paragraphs [0025], [0112]-[0115] The promotions are sent to the users.) responsive to determining that the first offer does not meet offer criteria: generate a counter offer  for evaluation by the first entity computing system, the counter offer being generated based on {…} one or more  user defined rules (paragraphs [0025], [0038], [0050],[0052], [0112], [0113] For example, in an embodiment the store 104 includes with its request a proposed promotion (e.g., a sale price or discount for a particular product within a budget category). The budget alert module 314 may also serve as a budget interface for the user of the mobile communications device 102, for example allowing the user to modify budget amounts, add/delete budget categories, modify pre-defined thresholds, and other aspects as would be recognized by those skilled in the relevant art(s). After the server 108 has determined the status of the budgets associated with mobile communications devices 102 that are within the specified range of the store 104, the server 108 may modify the promotion (e.g., increasing the discount or offering a discount for a different product, such as one that is more or less expensive than the suggested product) based on general parameters included transmit the counter offer to the first entity computing system (paragraphs [0025], [0112], [0113] For example, in an embodiment the store 104 includes with its request a proposed promotion (e.g., a sale price or discount for a particular product within a budget category). After the server 108 has determined the status of the budgets associated with mobile communications devices 102 that are within the specified range of the store 104, the server 108 may modify the promotion (e.g., increasing the discount or offering a discount for a different product, such as one that is more or less expensive than the suggested product) based on general parameters included with the request. In order to be able to modify the promotion, the server 108 may need to receive an authorization from the store 104 in order to do so. The server 108 may also include a recommended modification that may better entice the user, e.g. to increase a discount or change products. The store 104 may retain decisional authority and, once decided, send an updated promotion to the server 108 for distribution to the identified mobile communications devices 102.) receive, from the first entity computing system, counter offer response data, the counter offer response data including acceptance of the counter offer for presentation to the user (paragraphs [0025], [0112], [0113] For example, in an embodiment the store 104 includes with its request a proposed promotion (e.g., a sale price or discount for a particular product within a budget category). After the server 108 has determined the status of the budgets associated with mobile communications devices 102 that are within the specified range of the store 104, the server 108 may modify the promotion (e.g., increasing the discount or offering a discount for a different product, such as one that is more or less expensive than the suggested product) based on general parameters included with the request. In order to be able to modify the promotion, the server 108 may need to receive an authorization from the store 104 in order to do so. The server 108 may also include a recommended modification that may better entice the user, e.g. to increase a discount or change products. The store generate a second user interface including the counter offer {…}; (paragraphs [0025], [0112]-[0115] The promotions are sent to the users. The {…} indicate a modification to the claim language. The limitation regarding a selectable option to accept or reject the offer will be addressed below.) transmit the second user interface to the user device for display on the user device (paragraphs [0025], [0112]-[0115] The promotions are sent to the users.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include checking a promotion for optimization and then either sending or modifying the offer as taught by Gonzales in order to provide a location-aware service that integrates budget constraints of users to the benefit of the users, local merchants, and/or associated payment providers (paragraph [0006]). Further, checking offers for optimization and either sending or modifying it is the use of a known technique used to improve similar devices/methods in the same way.
	The combination does not expressly teach using machine learning to generate a counter offer.
	Greenberger teaches generate one or more machine learning datasets linking user data to offer data (paragraph [0038] Further, the distribution module 133 may apply machine learning algorithms to improve the efficiency and/or success rate of the digital promotions over time. For instance, the digital promotion initially selected for distribution to augment the GUI of the user computing device can be modified based on previous responses by the user to similar digital promotions. The distribution module 133 may use a machine learning algorithm that tracks user activity and engagement with the digital promotion for each type of digital promotion to learn tendencies of the user interacting with the post 150. If the previous responses to digital promotions indicate that a user is more likely to engage with a digital promotion that offers a percentage discount rather than a digital promotion that offers a buy one-get one, the distribution module 133 can discard the initially selected digital promotion and distribute a replacement digital promotion, but one that offers a percentage discount since the user is more likely to engage.) {generate a counter offer based on} one or more machine learning datasets  (paragraph [0038] Further, the distribution module 133 may apply machine learning algorithms to improve the efficiency and/or success rate of the digital promotions over time. For instance, the digital promotion 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using machine learning to create counter offers as taught by Greenberger in order to improve the chance of a user reacting favorably to the advertisement (paragraph [0038]). Further, the use of machine learning for analyzing and producing advertisements is the use of a known technique used to improve similar devices/methods in the same way.
	The combination does not expressly teach that the offer has selectable options to accept or reject the offer. 
	Richter teaches selectable options to accept the first offer or reject the first offer (Fig 2B; paragraph [0095] The consumer 42 may choose between accepting the offer 17 and declining the offer 17 by choosing between an accept button 242 and a decline button 244.) selectable options to accept the counter offer or reject the counter offer (Fig 2B; paragraph [0095] The consumer 42 may choose between accepting the offer 17 and declining the offer 17 by choosing between an accept button 242 and a decline button 244.)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include offers with selection options to accept or reject the offer as taught by Richter in order to allow a user to make a decision regarding an offer. Further, the use of selectable options for accepting or rejecting an offer is the use of a known technique used to improve similar devices/methods in the same way.

Khalil, Gonzales, Richter, and Greenberger teach the limitations of claims 1, 8, and 15. As per claims 2, 9, and 16:

Khalil further teaches wherein the location data is received in real-time (paragraphs [0021], [0048] Mobile device 120, in various embodiments, includes a location component 140 configured to determine, track, monitor, and/or provide an instant geographical location of mobile device 120. In one implementation, the geographical location may include GPS coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of location information.)


Khalil, Gonzales, Richter, and Greenberger teach the limitations of claims 1, 8, and 15. As per claims 4, 11, and 18:

Gonzales further teaches wherein the predefined proximity is customized by the user (paragraph [0040] The vicinity 112a/112b may be pre-defined with a default value that may be changed by the users of the mobile communications devices 102a/102b respectively. The vicinity 112a/112b may be, for example, set in terms of feet, meters, miles, or kilometers, to name just a few examples. In just one example, the vicinity 112a may be set to 1/2 mile as a pre-set or user-selected value.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include user defined proximity as taught by Gonzales in order to provide a location-aware service that integrates budget constraints of users to the benefit of the users, local merchants, and/or associated payment providers (paragraph [0006]). Further, predefined proximity selected by a user is the use of a known technique used to improve similar devices/methods in the same way.



Khalil, Gonzales, Richter, and Greenberger teach the limitations of claims 1, 8, and 15. As per claims 5, 12, and 19: 

Gonzales further teaches wherein determining whether the offer meets offer criteria is based on all of the user data received (paragraphs [0025], [0112], [0113] For example, in an embodiment the store 104 includes with its request a proposed promotion (e.g., a sale price or discount for a particular product within a budget category). After the server 108 has determined the status of the budgets associated with mobile communications devices 102 that are within the specified range of the store 104, the server 108 may modify the promotion (e.g., increasing the discount or offering a discount for a different product, such as one that is more or less expensive than the suggested product) based on general parameters included with the request. In order to be able to modify the promotion, the server 108 may need to receive an authorization from the store 104 in order to do so. The server 108 may also include a recommended modification that may better entice the user, e.g. to increase a discount or change products. The store 104 may retain decisional authority and, once decided, send an updated promotion to the server 108 for distribution to the identified mobile communications devices 102.)

Khalil, Gonzales, Richter, and Greenberger teach the limitations of claims 1, 8, and 15. As per claims 6, 13, and 20:

Greenberger further teaches determining whether the offer meets offer criteria  is performed using machine learning  (paragraph [0038] Further, the distribution module 133 may apply machine learning algorithms to improve the efficiency and/or success rate of the digital promotions over time. For instance, the digital promotion initially selected for distribution to augment the GUI of the user computing device can be modified based on previous responses by the user to similar digital promotions. The distribution module 133 may use a machine learning algorithm that tracks user activity and engagement with the digital promotion for each type of digital promotion to learn tendencies of the user interacting with the post 150. If the previous responses to digital promotions indicate that a user is more likely to engage with a digital promotion that offers a percentage discount rather than a digital promotion that offers a buy 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using machine learning to create counter offers as taught by Greenberger in order to improve the chance of a user reacting favorably to the advertisement (paragraph [0038]). Further, the use of machine learning for analyzing and producing advertisements is the use of a known technique used to improve similar devices/methods in the same way.


Khalil, Gonzales, Richter, and Greenberger teach the limitations of claims 6, 13, and 20. As per claims 7, 14, and 21:

The combination does not expressly using machine learning to determine optimal promotions. 
Greenberger further teaches receive, in response to transmitting one of: the first user interface and the second user interface, user response data and updating one or more machine learning datasets based on the user response data ((paragraph [0038] Further, the distribution module 133 may apply machine learning algorithms to improve the efficiency and/or success rate of the digital promotions over time. For instance, the digital promotion initially selected for distribution to augment the GUI of the user computing device can be modified based on previous responses by the user to similar digital promotions. The distribution module 133 may use a machine learning algorithm that tracks user activity and engagement with the digital promotion for each type of digital promotion to learn tendencies of the user interacting with the post 150. If the previous responses to digital promotions indicate that a user is more likely to engage with a digital promotion that offers a percentage discount rather than a digital promotion that offers a buy one-get one, the distribution module 133 can discard the initially selected digital promotion and distribute a replacement digital promotion, but one that offers a percentage discount since the user is more likely to engage.)
.


Response to Arguments

	Applicant’s arguments with regard to previous objections is found persuasive. As a result such objections have been withdrawn.
	The examiner has considered and finds persuasive applicant’s arguments with regard to previous rejections under 35 USC 112. As a result such rejections have been withdrawn.
	The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 101. Applicant argues the claims do not fall within the enumerated groupings of abstract ideas. The examiner respectfully disagrees. The claims are very clearly directed to methods of organizing human activity in the form of commercial interactions in the form of advertising, marketing or sales activities or behaviors. The claims provide users with targeted offers based on the user’s location being proximate to an advertising entity. A check is performed on the offer submitted by the advertiser to a publishing entity to determine whether it meets offer criteria. If the advertisement meets the criteria it is sent to the user, if it does not meet criteria a counter offer is sent back to the advertiser. If the advertiser accepts the counter offer it is sent to the user.
With regard to practical application, the examiner respectfully disagrees. The claims incorporate a myriad of generic computing components which act to merely implement the abstract idea in a computing environment. Further, the generic use of machine learning does not in and of itself provide practical application. Under its broadest reasonable interpretation machine learning is nothing more than updating a model as new information becomes available. Without getting into the details of the algorithms being 
With regard to applicant’s arguments over inventive concept the examiner respectfully disagrees. In MPEP 2106.05 it is specified what is required with regard to whether claims amount to significantly more. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment or field of use describe limitations that have been found to not provide significantly more. As noted above in the rejection the examiner finds the additional elements, when viewed individually and as an ordered combination, fit into each of these classifications which prevents the claims from being considered as providing an inventive concept. Further, with regard to Berkheimer, only additional elements which are claimed to be well understood, routine, and conventional require evidence as outlined in the memo. In the rejection above the examiner has provided evidence to those additional elements to which the examiner claimed were well-understood, routine, and conventional. The other classifications of additional elements which do not provide inventive concept do not require evidence as outlined in Berkheimer, only those labeled as well-understood, routine, and conventional. As a result such rejections have been maintained.
Applicant’s arguments with regard to previous rejections under 35 USC 103 are moot in light of new grounds of rejections which have been necessitated by amendment. That being said, the examiner disagrees with applicant’s view of Khalil. Khalil describes in paragraph [0046] a user has the ability to limit the extent to which the service provider shares personal information of the user. Thus if the user limits some the services providers ability to share personal information with the advertisers, the service provide is not sending all of the information it has available to it. 
Conclusion
The following are prior art which are relevant but not relied upon:
Schler (US 2017/0046733) – Analyzing advertisements and recommending changes based on visual characteristics
Trevisiol et al (US 2017/0154356) – extracts and analyzes features of advertisements and provides a quality rating of the advertisement and then provides suggestions for improvements
Johnson (US 2013/0275210) – advertisement recommendation module including recommending alternate advertisements.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        

	
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688